IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

D.T.W., A CHILD,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-0633

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed October 13, 2014.

An appeal from the Circuit Court for Bay County.
Allen L. Register, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

        In this Anders appeal, a Causey1 order was issued directing the parties to

brief the issue of whether the trial court erred in committing the appellant to a

moderate-risk placement when the Department of Juvenile Justice (the


1
    State v. Causey, 503 So. 2d 321 (Fla. 1987).
Department) had recommended probation. See B.K.A. v. State, 122 So. 3d 928,

930 (Fla. 1st DCA 2013). The public defender recognized the error and asked this

Court to reverse and remand pursuant to B.K.A.           The State concedes error.

Accordingly, we AFFIRM the appellant’s adjudication of delinquency, but

REVERSE the particulars of the commitment and REMAND with instructions for

the trial court to receive a recommendation from the Department regarding a

restrictiveness level before committing the appellant.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.




                                         2